Citation Nr: 1747917	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-13 856	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for Parkinson's disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


REMAND

The Veteran had active military service from August 1962 to August 1964, with subsequent service in the American Merchant Marine.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, February 2015, and December 2015 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

In October 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The case was remanded in April 2017 for further development, including obtaining updated treatment records.  No treatment records were obtained, but in a September 2017 report of contact, the Veteran specifically asked that his updated VA treatment records be obtained.  As the Board's prior remand directives have not been complied with, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his service connection claims in this appeal, obtain any outstanding VA treatment records, including those from the New Orleans VA Medical Center, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2.  Then, after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

